Citation Nr: 1008430	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to service-connected diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected diabetes mellitus.  

5.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a bladder disorder.

6.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).
7.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.

8.  Entitlement to a disability rating in excess of 20 
percent for a service-connected duodenal ulcer.

9.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus.

10.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, July 2005 and December 2006 
rating decisions of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a Decision Review Officer (DRO) 
hearing at the RO as well as a Travel Board hearing with the 
undersigned Veterans Law Judge.  The transcripts of these 
proceedings have been associated with the Veteran's claims 
file.  The Veteran subsequently submitted additional evidence 
in support of his appeal, and a waiver of his right to have 
the evidence initially considered by the RO was received in 
January 2010.

During his DRO hearing, the Veteran raised the issue of 
entitlement to service connection for hypertension as 
secondary to service-connected diabetes.  That matter has not 
been addressed and is referred to the RO.

Clarification of issues on appeal

The Veteran seeks reopen a claim for service connection for a 
psychiatric disability, to include PTSD.  Although this 
matter was handled as a single issue by the RO, the Board 
believes that it should be bifurcated for two reasons.  
First, regulations pertaining to service connection for PTSD 
are somewhat different than those pertaining to other 
psychiatric disabilities.  Second, the issue of whether new 
and material evidence has been submitted to reopen a 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD requires 
additional procedural development and cannot be addressed at 
this time.  

Accordingly, that claim, as well as the claim of entitlement 
to an increased rating for service-connected diabetes 
mellitus and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected diabetes mellitus and his currently 
diagnosed peripheral neuropathy of the bilateral upper and 
lower extremities.

2.  In an unappealed June 2002 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a bladder disorder.  

3.  The evidence associated with the claims folder subsequent 
to June 2002 rating decision is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim of service connection for bladder 
cancer.  

4.  In an unappealed August 2002 rating decision, the RO 
denied the reopening of the Veteran's claim of entitlement to 
service connection for PTSD.  

5.  The evidence associated with the claims folder subsequent 
to the August 2002 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of that 
decision, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

6.  The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by him while serving in 
Vietnam.

7.  The medical and other evidence of record indicates that 
the Veteran's duodenal ulcer is manifested pyrosis and reflux 
controlled with medication; weight loss or recurrent 
incapacitating episodes averaging 10 days or more at least 
four or more times a year is not shown.

8.  The competent medical evidence of record indicates that 
the Veteran has not lost the use of a creative organ.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity is not 
proximately due to nor is it the result of the Veteran's 
service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2009).

2.  Peripheral neuropathy of the left upper extremity is not 
proximately due to nor is it the result of the Veteran's 
service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2009).

3.  Peripheral neuropathy of the right lower extremity is not 
proximately due to nor is it the result of the Veteran's 
service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2009).

4.  Peripheral neuropathy of the left lower extremity is not 
proximately due to nor is it the result of the Veteran's 
service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2009).

5.  The June and August 2002 RO decisions are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

6.  Since the June 2002 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a bladder 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

7.  Since the August 2002 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

8.  Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).

9.  The criteria for a disability rating in excess of 20 
percent for the duodenal ulcer are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2009).

10.  The criteria for special monthly compensation based on 
loss of use of a creative organ are not met.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  A "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

In light of the favorable action taken hereinbelow as to the 
claim for service connection for PTSD, the Board finds that 
further discussion of VCAA compliance with respect to that 
issue is not necessary at this time.  

With respect to the remaining issues, the United States Court 
of Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Prinicipi, 
18 Vet. App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Veteran was provided notice of 
the VCAA in letters dated in January 2005, May 2005, February 
2006 and May 2006, prior to the initial adjudication of his 
claims in the May 2005, July 2005 and December 2006 rating 
decisions.  In addition, the notices provided in January 2005 
and February 2006 addressed the specific information and 
evidence necessary to reopen the claim for service connection 
for a bladder disorder, and adequately informed him of the 
specific basis for the prior denials of his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. § 
5103(a) requires that VA issue a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial).  

The VCAA letters also indicated the types of evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  A March 2006 
letter also provided notice pertaining to the downstream 
disability rating and effective date elements of the claims, 
with subsequent adjudication of his claims in a June 2009 
supplement statement of the case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini and Mayfield, both 
supra.  

The Board notes that the Veteran was not provided 
notification in the above-cited letters of the evidentiary 
requirements necessary to substantiate his claim for special 
monthly compensation due to loss of use of a creative organ.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted argument which specifically described why he was 
entitled to this benefit.  See, e.g., his September 2005 
informal claim; his February 2007 notice of disagreement and 
his August 2007 substantive appeal.  Moreover, the Veteran 
and his attorney discussed the reasons he met the evidentiary 
burdens necessary to allow for the grant of special monthly 
compensation during the October 2009 hearing.  See the 
October 2009 hearing transcript, pages 11-17.  It is 
therefore clear that the Veteran was aware of the applicable 
schedular standards.  Moreover, the Veteran has not alleged 
any prejudice in terms of VCAA notification.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705 (2009).  

The Board notes that recently the Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), purported to clarify VA's 
notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently reversed the Court's holding in Vazquez, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Reviewing the May 2005 correspondence 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claims.

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
Specifically, the evidence of record includes VA medical 
records, VA and private treatment records, Social Security 
Administration (SSA) records and statements and testimony 
from the Veteran and his attorney.  

Additionally, the Veteran was afforded VA examinations in 
April 2005, June 2005, September 2006, October 2006 and 
November 2006.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA examinations reports 
are adequate.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Accordingly, the Board will proceed to a decision as to nine 
of the issues on appeal.

II.  Evaluation of Service Connection Claims for Peripheral 
Neuropathy

The Veteran contends that peripheral neuropathy was caused by 
his service-connected diabetes mellitus.  He does not seek 
service connection on a direct basis.  See, e.g., the 
Veteran's September 2005 claim; see also the October 2009 
hearing transcript, pages 6 and 10.  For the sake of economy, 
and because they involve the application of similar law to 
similar fact, these four issues will be discussed together.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

With respect to Wallin element (1), current disability, the 
Veteran has been diagnosed with peripheral neuropathy of the 
bilateral upper and lower extremities.  Wallin element (1) is 
accordingly satisfied for all claims.  With respect to Wallin 
element (2), service-connected disability, the Veteran is 
service-connected for diabetes mellitus.  [The Board 
acknowledges in passing that the Veteran is also service-
connected for a duodenal ulcer and mild renal insufficiency; 
however his instant claims concerns only the service-
connected diabetes.]  Wallin element (2) is accordingly 
satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed 
peripheral neuropathy and the Veteran's service-connected 
diabetes mellitus.  Rather, there is competent medical 
evidence to the contrary.  

The October 2006 VA examiner opined: "Peripheral neuropathy 
is not caused by or a result of service-connected diabetes . 
. . [T]he veteran reports the neuropathy started at about the 
same time he got diabetes.  Neuropathy from diabetes develops 
after one has had poorly-controlled diabetes for an extended 
length of time.  [T]he veteran also has a b12 deficiency 
which can cause neuropathy."

There is no competent medical evidence to the contrary.  In 
this regard, the Board acknowledges a July 2006 VA 
hospitalization record in which the Veteran reported the 
presence of "diabetes mellitus peripheral neuropathy" to 
the examining physician.  It is now well established, 
however, that information from a veteran which is essentially 
transcribed by a medical professional still amounts only to a 
statement from the veteran.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993), LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(observing that just because a veteran's self- reported 
history is repeated in a medical record, this does not 
transform it into a competent medical opinion).  Accordingly, 
the July 2006 VA hospitalization record is of no probative 
value.

The Veteran argues that VA clinicians have indicated there is 
a medical nexus relationship between his service-connected 
diabetes mellitus and peripheral neuropathy.  See the October 
2009 hearing transcript, page 10.  There is no such opinion 
in the available VA outpatient records.  The Board emphasizes 
the Veteran's report of what a health care provider 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Therefore, the only evidence in support of the Veteran's 
claims is his own lay statements.  However, the Board notes 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the Veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning causation, his lay statements 
are of no probative value in this regard.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

Accordingly, secondary service connection for peripheral 
neuropathy of the bilateral upper and lower extremities is 
not warranted.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Evaluation of New and Material Evidence Claims

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a bladder disorder was initially 
denied in an unappealed June 2002 rating decision, and was 
predicated on the absence of current disability [i.e., 
Hickson element (1)].  That decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

The Veteran's claim of entitlement to service connection for 
PTSD was initially denied in a May 1991 Board decision.  The 
most recent request to reopen the previously-denied claim of 
entitlement to service connection for PTSD was denied in an 
August 2002 rating decision.  The Veteran submitted a notice 
of disagreement in July 2003, and a statement of the case was 
issued in March 2004.  The Veteran did not perfect his appeal 
with the timely submission of a VA Form 9.  In this regard, 
the Board notes that in May 2004 the Veteran submitted a 
timely request for a 60-day extension for filing his Form 9.  
See 38 C.F.R. § 20.303.  However, he did not thereafter 
submit a substantive appeal within the allotted 60-day 
period.  Accordingly, the August 2002 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

The RO's August 2002 denial of the reopening of the Veteran's 
claim for PTSD was predicated on the lack of verified in-
service stressors and an absence of medical nexus evidence, 
elements (2) and (3) of 38 C.F.R. § 3.304(f).

As explained above, the Veteran's claims for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2009); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
(i.e. after June 2002 for the bladder disorder claim and 
after August 2002 for the PTSD claim) bears directly and 
substantially upon the specific matters under consideration, 
namely whether the Veteran has submitted evidence of a 
current bladder disorder and verified stressor information 
and/or medical nexus evidence for the PTSD claim.  See 
38 C.F.R. § 3.156 (2009).
Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).

The evidence added to the claims folder since the June and 
August 2002 rating decisions consists of copies of statements 
and medical evidence previously considered; a proposed 
citation for meritorious unit commendation of the 92nd 
Engineering battalion; an August 2002 statement from T.H.G., 
M.S.; statements from D.S.C., M.A., dated in October 2004 and 
February 2005, statements from L.A.E., M.S.W., dated in June 
2007 and November 2009; a psychological evaluation from 
S.B.W., Ph.D., dated in November 2009; updated VA and private 
treatment records, a VA examination report dated in April 
2005, VA examination reports pertaining to unrelated issues, 
and the Veteran's statements and testimony.

The copies of statements and medical evidence previously 
considered are not new.
 
The proposed citation for meritorious unit commendation of 
the 92nd Engineering battalion indicates the Veteran's unit 
was exposed to hazards and hostile activities in Vietnam.  
The statements from T.H.G., D.S.C. and L.A.E. and 
psychological evaluation from S.B.W. note the Veteran's 
current diagnosis and treatment for PTSD.  Of particular 
significance is T.H.G.'s assessment that the Veteran's 
current PTSD is due to exposure to "life-threatening 
stressors during his tours in Vietnam."  

This evidence was not previously before agency decision 
makers and relates to unestablished facts necessary to 
substantiate the Veteran's claim, namely verification of an 
in-service stressor and medical nexus evidence.  When 
presumed credible, this evidence raises a reasonable 
probability of substantiating the Veteran's service 
connection claim for PTSD.  As such, new and material 
evidence has been received, and the claim for service 
connection for PTSD is reopened.

With respect to the claim for a bladder disorder, the recent 
VA and private treatment records do not provide evidence of a 
current bladder disorder.  To the contrary, the September 
2006 VA examination report demonstrates a normal bladder 
examination.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (evidence that is unfavorable to a claimant is not new 
and material).

With respect to the Veteran's own statements and testimony 
regarding his claimed current bladder disorder, such evidence 
is cumulative and redundant of the statements the Veteran 
submitted prior to the June 2002 rating decision, and 
accordingly they are not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, the Board finds that the evidence received since 
the last prior denials does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a bladder disorder, is cumulative and 
redundant of the evidence of record at the time of the June 
2002 denial, and does not raise a reasonable possibility of 
substantiating the claim. Accordingly, new and material 
evidence has not been received for that claim pursuant to 38 
C.F.R. § 3.156(a). 

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a bladder disorder is not reopened.  The 
benefits sought on appeal remains denied.

IV.  Service connection for PTSD on the merits

The Veteran's claim for PTSD having been reopened, the merits 
are now to be discussed.  As noted above, service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in service stressors.  See 38 
C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the Veteran has described 
numerous stressors, including witnessing deaths and injuries 
of fellow servicepersons and being subject to incoming mortar 
rounds and fire fights while serving in Vietnam.  See the 
Veteran's July 2002 stressor statements.  Of record is a 
proposed citation for a meritorious unit commendation for the 
92nd Engineer Battalion, of which the Veteran was a member, 
for operations "against an armed hostile enemy" from July 
1970 to December 1971, including "continuous exposure to 
hazards and hostile activities."  

Although there is no official corroboration that the Veteran 
was in the immediate vicinity of the above-cited hostile 
activities, it is now well settled that a claimant need not 
substantiate his actual presence during the stressor event.  
The fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor of incoming 
hostile fire.  There is no doubt that the Veteran was part of 
a unit which was subjected to hostile fire.  Accordingly, the 
Veteran's stressor of exposure to incoming mortar rounds and 
fire fights is deemed to be corroborated, and element (2) is 
therefore also met.

With respect to element (3), the in-service stressor has been 
linked to the Veteran's current PTSD by all of the medical 
professionals who have treated the Veteran since service, 
including the April 2005 VA examiner and the most recent 
assessment by S.B.W., Ph.D., in November 2009.  Element (3) 
of 38 C.F.R. § 3.304(f), and therefore all elements, have 
been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  

V.  Evaluation of Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In its July 2005 rating decision on appeal, the RO has 
evaluated the duodenal ulcer under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2009).
Diagnostic Code 7305 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (duodenal ulcer) but also because 
it provides specific guidance as to how symptoms of this 
disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7305.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995)

Under Diagnostic Code 7305, a 60 percent rating is warranted 
for severe manifestations with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is warranted for moderately severe 
manifestations with symptoms less than severe, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is warranted for moderate manifestations with 
recurring episodes of severe symptoms two or three times a 
year, averaging ten days in duration; or with continuous 
moderate manifestations.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2009).

The Board observes in passing that words such as 
"moderate," "moderately severe" and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

It is noted in the regulation that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System", do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2009).

During the June 2005 VA examination, the Veteran stated that 
his heartburn medication was not effective.  He complained of 
daily heartburn with a burning feeling in his epigastric 
area.  Physical examination was normal, and the examiner 
noted the Veteran continued to have reflux symptoms. 

At the time of the September 2006 VA examination, the Veteran 
reported he was still taking medication for his 
gastrointestinal disability, and if he missed a does he had 
horrible reflux.  He complained of constant burning in his 
upper stomach and fecal incontinence if he sits on a hard 
surface.  He noted that he had diarrhea six months out of the 
year, and problems with constipation.  An upper GI was 
conducted and revealed mild reflux to the midesophagus; the 
examination was otherwise unremarkable.  There was no hiatal 
hernia or ulceration, and the duodenal bulb was unremarkable.  

During the October 2009 hearing before the undersigned, the 
Veteran testified as to the constant burning in his stomach, 
and also indicated that he had lost 24 pounds in the last 
three months.  See the October 2009 hearing transcript, pages 
26-29.

Based on the above-cited examination reports, there is no 
indication that the Veteran has moderately severe 
manifestations of his service-connected duodenal ulcer.  To 
the contrary, the VA examination reports demonstrate that the 
Veteran's gastrointestinal disability causes mild reflux that 
is controlled with medication.  

Additionally, the Veteran's VA treatment records, which 
reflect use of medication to treat his gastrointestinal 
symptoms, also do not support an increased disability rating.  
In January 2009, the Veteran complained of right-sided 
abdominal pain, but denied hematemesis, melena, anorexia or 
weight loss.  The examining gastroenterologist noted that he 
did not know a source of the Veteran's pain, as ultrasounds 
of the abdomen were completely normal.  Furthermore, VA 
outpatient records dated in November 2006, March 2007, March 
2009 and May 2009 described the Veteran's reflux problems as 
"asymptomatic" and "stable."  In March 2009 the Veteran 
denied any abdominal pain, nausea, vomiting or change in 
bowel habits.
 
The Board acknowledges an April 2005 private laboratory study 
which reflects a diagnosis of anemia.  However, such is in 
contrast to numerous blood tests completed by VA between 
March 2005 and September 2009 that are negative for any signs 
of anemia as well as the Veteran's testimony.  See the 
October 2009 hearing transcript, page 27.  In any event, even 
if the Board were to concede the presence of anemia, such is 
not accompanied by weight loss as required under Diagnostic 
Code 7305.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  During 
the October 2009 hearing, the Veteran asserted a recent 
substantial weight loss.  See the October 2009 hearing 
transcript, page 26.  However his contention is not supported 
by the objective evidence of record.  The Veteran, who is 68 
inches tall, has consistently weighed around 230 pounds 
throughout the course appeal.  He specifically denied any 
weight change in a June 2009 VA outpatient record, and his 
most recent recorded weight in September 2009 was 225 pounds 
and he was encouraged to lose weight.  Accordingly, weight 
loss is not demonstrated in the objective record.

Nor is there evidence of recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  The claims file indicates that the Veteran has 
not ever been hospitalized for his ulcer disability.  In this 
regard, the Veteran asserts that his recent stomach surgery 
should be considered in addressing this claim.  However, the 
surgeries were completed prior to the appellate period per 
Hart (i.e., one year prior to the date of the claim, or April 
28, 2005), and the surgical record reflects that such was due 
to a non service-connected bowel obstruction rather than the 
service-connected ulcer.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (the Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so).  
Overall, it appears that the Veteran's service-connected 
disability causes him discomfort but is controlled with 
medications.  Such a disability picture does not approach 
moderately severe symptomatology as set out in the schedular 
criteria. Indeed, the Veteran's ulcer has never been 
objectively assessed by any health care professional as being 
even moderate in severity. 

In short, based on the medical evidence of record the Veteran 
does not meet the criteria for a higher disability rating 
under Diagnostic Code 7305.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating. 
See Hart, supra.  

The Board has considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher, supra; 38 
C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun, supra.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to a disability rating 
in excess of 20 percent for the duodenal ulcer.
VI.  Evaluation of Special Monthly Compensation Claim

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350(a) (2009).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. 
38 C.F.R. § 3.350(a)(1)(i) (2009).

Section 1114(k) of title 38, United States Code, authorizes a 
special rate of compensation for the disabilities specified 
in that provision.  Neither section 1114(k) nor VA's general 
rulemaking authority, 38 U.S.C. § 501(a), delegates to VA 
authority to recognize by rulemaking additional injuries or 
conditions not specified in section 1114(k) for which the 
special rate of compensation will be paid. 
See VAOGCPREC 2- 2000.

The Board can identify no medical evidence establishing any 
of the conditions enumerated under 38 C.F.R. § 
3.350(a)(1)(i).  The evidence does not show the acquired 
absence of either testicle or other creative organ.  Nor does 
the evidence show atrophy of either testicle, alteration in 
the consistency of either testicle, or the absence of 
spermatozoa in either testicle.  The Veteran was noted to 
have normal testicles on examination in the September 2006 VA 
examination.  To the extent that the Veteran's spouse 
contends otherwise (see, e.g., her September 2005 statement), 
as a lay person without the appropriate medical training or 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter-such as the diagnosis of loss of 
use of a creative organ.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra, at 494.

The Veteran does not in fact contend that any of the 
enumerated conditions are met. His contention is that his 
diabetes mellitus causes him to have erectile dysfunction.  
See the October 2009 hearing transcript, pages 11-17.  
However, the October 2006 VA examiner specifically indicated 
the Veteran's erectile dysfunction was not caused by service-
connected diabetes but was instead due to psychiatric 
medications, long-term smoking and age.

The Veteran's symptomatology thus does not satisfy the 
specific and unambiguous requirements for special monthly 
compensation.  When terms of regulation are unambiguous, "no 
further inquiry is usually required."  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), citing Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999). Accordingly, the appeal is denied 
as to this issue.


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity as secondary to service-connected diabetes 
mellitus is denied.

Service connection for peripheral neuropathy of the left 
upper extremity as secondary to service-connected diabetes 
mellitus is denied.

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to service-connected diabetes 
mellitus is denied.

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to service-connected diabetes 
mellitus is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a bladder disorder is 
denied.
New and material evidence to reopen the claim for service 
connection for PTSD has been received.

Service connection for PTSD is granted.

An increased rating in excess of 20 percent for the service-
connected duodenal ulcer is denied.

Entitlement to special monthly compensation due to loss of 
use of a creative organ is denied.


REMAND

As described above, in the context of reopening a claim, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought. 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim as to whether new and material 
evidence has been submitted to reopen service connection for 
an acquired psychiatric disorder, such notice was not 
provided, and the Veteran has not otherwise demonstrated 
actual knowledge of the criteria necessary to substantiate 
this claim.

Additionally, as noted in the Introduction, the Veteran has 
recently raised the issue of entitlement to service 
connection for hypertension as secondary to service-connected 
diabetes mellitus.  It is clear that development and 
adjudication of the claim for service connection have a 
direct impact on the outcome of the claim for an increased 
rating for diabetes mellitus, as compensable complications of 
diabetes are to be evaluated separately.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
the issue of entitlement to an increased rating for diabetes 
mellitus must be adjudicated in connection with the claim for 
entitlement to secondary service connection for hypertension.  

Additionally, regarding the diabetes mellitus claim, remand 
is indicated to allow for a more current evaluation of his 
condition.  It is noted that the most recent VA examination 
is over 4 years old.  Thus, an additional VA examination to 
obtain more current findings as to the nature and severity of 
the service-connected diabetes mellitus would be useful in 
the appeal.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009) (VA has an affirmative duty to 
obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

In addition, the Veteran receives routine treatment for his 
diabetes from the VA Medical Centers (VAMCs) in Clarksburg, 
West Virginia and Pittsburg, Pennsylvania.  While this case 
is in remand status, the RO should obtain all records of 
current treatment for diabetes.  In reviewing the VA records 
in the file, the Board notes no records were obtained from 
the Clarksburg or Pittsburg VAMCs since June 2009.

Finally, it is clear that development and adjudication of the 
claims for service connection for hypertension and an 
increased rating for diabetes mellitus could have a direct 
impact on the outcome of the claim for a grant of TDIU.  See 
Harris, supra.  Thus, the Board's resolution of the TDIU 
claim at the present time would be premature.  That 
determination must be adjudicated in connection with the 
claim of entitlement to an increased rating for diabetes 
mellitus and secondary service connection for hypertension.

Accordingly, these issues are REMANDED for the following 
action:

1.  Send a new VCAA notice letter to the 
Veteran containing the bases for the previous 
denial of his request to reopen his claim for 
entitlement to service connection for an 
acquired psychiatric disorder in August 1994, 
and describing what evidence would be 
necessary to substantiate the element or 
elements necessary to establish his claim 
that were found insufficient in the previous 
denial, as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  Obtain treatment records pertaining to 
the Veteran from the VAMCs in Clarksburg, 
West Virginia and Pittsburgh, Pennsylvania, 
dating from June 2009 to the present.  If 
additional records are non-existent, or are 
unavailable, documentation stating this fact 
must be contained in the claims file.

3.  The Veteran should be afforded a VA 
examination to determine the current severity 
of the service-connected diabetes mellitus.  
The entire claims file must be made available 
to the examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All clinical observations and findings should 
be reported in detail.

The examiner should prepare a report of 
examination that details the current severity 
of the Veteran's service-connected diabetes 
mellitus, stated in terms conforming to the 
applicable rating criteria.  Massey v. Brown, 
7 Vet. App. 204 (1994).

The examiner should also discuss in detail 
any disorder associated with the service-
connected diabetes mellitus, including but 
not limited to hypertension.

4.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the issues 
on appeal in light of any additional evidence 
added to the record assembled for appellate 
review.  If any benefit sought remains 
denied, the Veteran and his attorney should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


